Exhibit 10.13

INFORMATION IN THIS EXHIBIT IDENTIFIED BY BRACKETS IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO FEDEX IF PUBLICLY
DISCLOSED.

FedEx Contract #

Supplemental Agreement No. 14

to

Purchase Agreement No. 3712

between

The Boeing Company

And

Federal Express Corporation

Relating to Boeing Model 767-3S2F Aircraft

THIS SUPPLEMENTAL AGREEMENT No. 14 (SA-14), entered into as of February 28, 2020
by and between THE BOEING COMPANY (Boeing) and FEDERAL EXPRESS CORPORATION
(Customer);

W I T N E S S E T H:

A.        WHEREAS, the parties entered into Purchase Agreement No. 3712, dated
December 14, 2011 (Purchase Agreement), relating to the purchase and sale of
certain Boeing Model 767-3S2F Aircraft (Aircraft); and

B.        WHEREAS, in consideration of Customer accelerating two (2) incremental
777-FREIGHTER aircraft as described in Supplemental Agreement No. 32 to purchase
agreement no. 3157, Customer desires to reschedule the delivery date one
(1) firm Block C Aircraft (SA-14 Rescheduled Block C Aircraft) and one (1) firm
Block F Aircraft (SA-14 Rescheduled Block F Aircraft), (collectively, SA-14
Rescheduled Aircraft), as shown in the table below:

 

Aircraft

Block    

   MSN      Table    Existing
Delivery Month
of Aircraft     Revised
Delivery Month
of Aircraft  

C

     66868      Table 1-B      [ *]      [ *] 

F

     63134      Table 1-A2      [ *]      [ *] 

C.        WHEREAS, Customer and Boeing desire to add delivery flexibility for
the SA-14 Rescheduled Aircraft.

D.        WHEREAS, Customer and Boeing desire to acknowledge that one (1) Block
G Aircraft having a scheduled delivery month of [*] ([*] Block G Aircraft),
became a firm Block G

 

BOEING PROPRIETARY

SA14–1

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

Supplemental Agreement No.14 to

Purchase Agreement No. 3712

 

Aircraft on [*], in accordance with the terms of Letter Agreement
6-1162-SCR-146R2, Special Provision – Block B and Block G Aircraft, due to the
expiration of the special provision therein as it relates to the [*] Block G
Aircraft.

E.        WHEREAS, Customer desires to [*].

F.        WHEREAS, Boeing and Customer desire to document in this SA-14 that the
parties previously agreed to [*] pursuant to Letter Agreement
FED-PA-3712-LA-2000391, [*], dated January 30, 2020.

G.        WHEREAS, Customer desires to [*].

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree to supplement the Purchase Agreement as follows:

All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

1.        Remove and replace, in its entirety, the Table of Contents with the
revised Table of Contents attached hereto, to reflect the changes made by this
Supplemental Agreement No. 14.

2.        Revise and replace in its entirety, Table 1-A2 with a revised Table
1-A2, attached hereto, to reflect (i) the revised delivery date month, [*], [*],
and [*] resulting from the reschedule of the SA-14 Rescheduled Block F Aircraft,
as described in Recital Paragraph B above; and (ii) one (1) [*] Block G Aircraft
that is now a firm Block G Aircraft, as described in Recital Paragraph D above.

3.        Revise and replace in its entirety, Table 1-B with a revised Table
1-B, attached hereto, revised to reflect the revised delivery date month, [*],
[*], and [*] resulting from the reschedule of the SA-14 Rescheduled Block C
Aircraft, as described in Recital Paragraph B above.

4.        Revise and replace in its entirety Letter Agreement
FED-PA-03712-LA-1106156R3, Option Aircraft, with Letter Agreement
FED-PA-03712-LA-1106156R4, Option Aircraft, attached hereto, to reflect [*].

5.        Revise and replace in its entirety Attachment 1 to Letter Agreement
FED-PA-03712-LA-1106156R3, Option Aircraft, with Attachment 1 to Letter
Agreement FED-PA-03712-LA-1106156R4, Option Aircraft, attached hereto, to revise
references to the revised letter agreement number.

 

BOEING PROPRIETARY

SA14–2

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

Supplemental Agreement No.14 to

Purchase Agreement No. 3712

 

6.        Revise and replace in its entirety Attachment 2 to Letter Agreement
FED-PA-03712-LA-1106156R3, Option Aircraft, attached hereto, with Attachment 2
to Letter Agreement FED-PA-03712-LA-1106156R4, Option Aircraft, attached hereto,
to revise references to the revised letter agreement number.

7.        Revise and replace in its entirety Attachment 3 to Letter Agreement
FED-PA-03712-LA-1106156R3, Option Aircraft, with Attachment 3 to Letter
Agreement FED-PA-03712-LA-1106156R4, Option Aircraft, attached hereto, to
reflect (i) the revised letter agreement number; (ii) [*]; (iii) [*]; and
(iv) the revised delivery date months for the SA-14 Rescheduled Aircraft
described in Recital Paragraph B above.

8.        Revise and replace in its entirety Attachment 4 to Letter Agreement
FED-PA-03712-LA-1106156R3, Option Aircraft, Attachment 4 to Letter Agreement
FED-PA-03712-LA-1106156R4, Option Aircraft, attached hereto, to reflect (i) the
revised delivery date months for the SA-14 Rescheduled Aircraft described in
Recital Paragraph B above; and (ii) to remove Customer Fiscal Years 2014 through
2018 to align with Attachment 3 to Letter Agreement FED-PA-03712-LA-1106156R4,
Option Aircraft.

9.        Add new letter agreement FED-PA-03712-LA-2000793, SA-14 Rescheduled
Aircraft Delivery Matters, to the Purchase Agreement, which grants Boeing
additional delivery flexibility for the SA-14 Rescheduled Aircraft.

10.        This Supplemental Agreement No. 14 to the Purchase Agreement shall
not be effective until (i) executed and delivered by the parties on or prior to
February 28, 2020; and (ii) Customer and Boeing execute and deliver Supplemental
Agreement No. 32 to Purchase Agreement No. 3157 on or prior to February 28,
2020.

11.        References in the Purchase Agreement and any supplemental agreements
and associated letter agreements to the tables, exhibits, supplemental exhibits
and letter agreements listed in the left column of the below table shall be
deemed to refer to the corresponding tables, exhibits, supplemental exhibits and
letter agreements listed in the right column of the below table.

 

Reference

   Replacement Reference  

FED-PA-03712-LA-1106156R3

     FED-PA-03712-LA-1106156R4  

 

BOEING PROPRIETARY

SA14–3

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

Supplemental Agreement No.14 to

Purchase Agreement No. 3712

 

EXECUTED as of the day and year first above written.

 

FEDERAL EXPRESS CORPORATION       THE BOEING COMPANY By:  

/s/ Kevin A. Burkhart

    By:  

/s/ Steve Otto

Name:  

Kevin A. Burkhart

    Name:  

Steve Otto

Title:  

Vice President

    Title:  

Attorney-In-Fact

 

BOEING PROPRIETARY

SA14–4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLES

      SA Number   1   

Quantity, Model and Description

     2   

Delivery Schedule

     3   

Price

     4   

Payment

     5   

Additional Terms

  

TABLES

        1-A   

Firm Aircraft Information Table

   10   1-A1   

Block B and Block C Aircraft Information Table

   13   1-A2   

Block E, Block F and Block G Aircraft Information Table

   14   1-B   

Exercised Option Aircraft Information Table

   14   1-B1   

Exercised Block D Option Aircraft Information Table

     2   1-C   

Exercised Purchase Right Aircraft Information Table

     2

EXHIBIT

        A   

Aircraft Configuration

     4   B   

Aircraft Delivery Requirements and Responsibilities

  

SUPPLEMENTAL EXHIBITS

     AE1   

Escalation Adjustment/Airframe and Optional Features

     BFE1   

BFE Variables

     2   CS1   

Customer Support Variables

     EE1   

Engine Escalation, Engine Warranty and Patent Indemnity

     SLP1   

Service Life Policy Components

  

 

FED-PA-03712     SA-14   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LETTER AGREEMENTS   

SA

Number

LA-1106151R2   

LA-Special Matters Concerning [*] – Option

        Aircraft and Certain Purchase Right Aircraft      6 LA-1106152   

LA-Special Matters Concerning [*] – Firm Aircraft

   LA-1106153   

LA-Liquidated Damages Non-Excusable Delay

   LA-1106154R2   

LA-Firm Aircraft and Option Aircraft Delivery Matters

     6 LA-1106155   

LA-Open Configuration Matters

   LA-1106156R4   

LA-Option Aircraft

   14      Attachment 1 to LA-1106156R4    14      Attachment 2 to LA-1106156R4
   14      Attachment 3 to LA-1106156R4    14      Attachment 4 to LA-1106156R4
   14 LA-1106157   

AGTA Amended Articles

   LA-1106158R5   

LA-Right to Purchase Additional Aircraft

   12 LA-1106159R1   

LA-Special Matters Concerning [*]

     1 LA-1106160   

LA-Spare Parts Initial Provisioning

   LA-1106163   

LA-Demonstration Flight Waiver

   LA-1106177R1   

LA-[*]

     6 LA-1106207R1   

LA-Special Matters Firm Aircraft

     1 LA-1106208R2   

LA-Special Matters Option Aircraft

     1 LA-1106574R1   

LA-Agreement for Deviation from the [*]

     6 LA-1106584R4   

LA-Aircraft Performance Guarantees

     6 LA-1106586   

LA-Miscellaneous Matters

   LA-1106614R4   

LA-Special Matters for Purchase Right Aircraft

   12 LA-1106824   

LA-Customer Support Matters

   LA-1208292R2   

LA-Special Matters Concerning [*] – Block B, Block C, Block E, Block F and Block
G Aircraft

     6 LA-1208296R1   

LA-Special Matters for Block D Option Aircraft

     6 LA-1208949R1   

LA-Special Matters for Aircraft in Table 1-A1

   11 6-1162-SCR-146R2   

LA Special Provision—Block B and Block G Aircraft

   11 LA-1306854R1   

Performance Guarantees, Demonstrated Compliance

     6 6-1162-LKJ-0696R6   

LA-[*]

     6 6-1162-LKJ-0705   

LA-Special Matters for Block E, Block F and Block G Aircraft in Table 1-A2

   6-1162-LKJ-0707   

LA- Agreement Regarding [*]

           6

 

FED-PA-03712     SA-14   BOEING PROPRIETARY  

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

6-1162-LKJ-0709   

LA-[*] Special Matters

     6 6-1162-LKJ-0728   

LA-Special Matters – SA-8 Early Exercise Aircraft

     8 6-1162-LKJ-0744   

LA-Special Considerations – SA-10 Accelerated Aircraft

   10 6-1169-LKJ-0773   

LA-Special Matters – SA-11

   11 LA-2000793   

LA-SA-14 Rescheduled Aircraft Delivery Matters

   14

 

FED-PA-03712     SA-14   BOEING PROPRIETARY  

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

SUPPLEMENTAL AGREEMENTS

  

DATED AS OF:

Supplemental Agreement No. 1

  

June 29, 2012

Supplemental Agreement No. 2

  

October 8, 2012

Supplemental Agreement No. 3

  

December 11, 2012

Supplemental Agreement No. 4

  

December 10, 2013

Supplemental Agreement No. 5

  

September 29, 2014

Supplemental Agreement No. 6

  

July 21, 2015

Supplemental Agreement No. 7

  

April 18, 2016

Supplemental Agreement No. 8

  

June 10, 2016

Supplemental Agreement No. 9

  

February 16, 2017

Supplemental Agreement No. 10

  

May 10, 2017

Supplemental Agreement No. 11

  

June 18, 2018

Supplemental Agreement No. 12

  

June 24, 2019

Supplemental Agreement No. 13

  

September 4, 2019

Supplemental Agreement No. 14

  

, 2020

 

FED-PA-03712     SA-14   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g877381g27a98.jpg]

 

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207        

 

 

FED-PA-03712-LA-1106156 R4

Federal Express Corporation

3610 Hacks Cross

Memphis, TN 38125

 

Subject:

Option Aircraft

 

Reference:

Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. In addition, this Letter Agreement cancels and supersedes
FED-PA-03712-LA-1106156R3 in its entirety. All terms used but not defined in
this Letter Agreement shall have the same meaning as in the Purchase Agreement.

 

1.

Right to Purchase Option Aircraft.

Subject to the terms and conditions contained in this Letter Agreement, Customer
has the option to purchase thirty-five (35) additional Model 767-3S2F aircraft
as option aircraft (Option Aircraft) and fifteen (15) additional Model 767-3S2F
aircraft as Block D option aircraft (Block D Option Aircraft). Except as set
forth herein, and in the Purchase Agreement, the Block D Option Aircraft are
considered Option Aircraft.

 

2.

Delivery.

The number of Option Aircraft and associated delivery months are listed in the
Attachment 1 to this Letter Agreement. The number of Block D Option Aircraft and
associated delivery months are listed in the Attachment 2 to this Letter
Agreement.

 

3.

Configuration.

The configuration for the Option Aircraft will be the Detail Specification for
model 767-3S2F aircraft at the revision level in effect at the time of
Supplemental Agreement. Such Detail Specification will be revised to include
(i) changes required to obtain required regulatory certificates and (ii) other
changes as mutually agreed upon by Customer and Boeing.

 

4.

Price.

4.1    The Airframe Price, Engine Price, Optional Features Prices, and Aircraft
Basic Price for each of the Option Aircraft shall remain in base year [*] and
such prices will be subject to escalation in accordance with the Purchase
Agreement.

 

FED-PA-03712-LA-1106156R4

Option Aircraft

   

SA-14

Page 1

BOEING PROPRIETARY

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g877381g27a98.jpg]

 

4.2    Subject to the provisions of letter agreement FED-PA-03712-LA-1106151R2;
Special Matters Concerning [*] – Option Aircraft and Certain Purchase Right
Aircraft, the Airframe Price, Engine Price, Optional Features Prices, and
Aircraft Basic Price for each of the Option Aircraft will be adjusted for
escalation in accordance with the Purchase Agreement.

4.3    The Advance Payment Base Price for each exercised Option Aircraft shall
be developed in accordance with the terms of the Purchase Agreement and
determined at the time of Supplemental Agreement.

 

5.

Payment.

5.1    Customer will pay an option deposit to Boeing in the amount of [*]
(Option Deposit) for each Option Aircraft added to the Purchase Agreement. The
parties acknowledge that Customer has previously paid an Option Deposit to
Boeing in the amount of [*] for (i) each of the fifteen (15) Block D Option
Aircraft in Attachment 2, and (ii) each of the thirty-five (35) Option Aircraft
in Attachment 1 prior to the execution of Supplemental Agreement No. 14 to the
Purchase Agreement (SA-14). If Customer exercises an option, the Option Deposit
will be credited against the first advance payment due.

5.2    [*]

5.3    For the sake of clarity, Customer and Boeing agreed to [*], pursuant to
paragraph 2 of letter agreement 6-1162-LKJ-0707, Agreement Regarding [*], dated
July 15, 2015.

5.4    Following option exercise, advance payments will be payable as specified
in the Purchase Agreement. The remainder of the Aircraft Price for the Option
Aircraft will be paid at the time of delivery.

 

6.

Option Exercise.

6.1    Customer will exercise [*], by giving written notice to Boeing on or
before the first business day of the month that is [*] months prior to the month
of delivery [*] (Option Exercise Date). [*]

6.1.1    Notwithstanding paragraph 6.1 above, Customer and Boeing agreed to [*],
pursuant to letter agreement FED-PA-3712-LA-2000391, [*], dated January 30,
2020.

6.2    [*]

6.2.1    [*]

6.2.1.1    Notwithstanding paragraph 6.2.1 above, [*].

6.2.2    [*]

6.2.3    [*]

6.2.4    [*]

 

 

FED-PA-03712-LA-1106156R4

Option Aircraft

   

SA-14

Page 2

BOEING PROPRIETARY

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g877381g27a98.jpg]

 

6.2.5    [*]

6.3    Boeing and Customer agree that Option Aircraft, once exercised, will be
added to Table 1-B or Table 1-B1, as applicable, of the Purchase Agreement.

 

7.

[*]

For the avoidance of doubt, [*] as described in letter agreement
FED-PA-03712-LA-1106154R2, Firm Aircraft and Option Aircraft Delivery Matters
and FED-PA-03712-LA-2000793, SA-14 Rescheduled Aircraft Delivery Matters.

 

8.

[*]

 

9.

[*]

 

10.

Supplemental Agreement.

10.1    Following Customer’s exercise of an option the parties will sign a
supplemental agreement for the purchase of such Option Aircraft (Supplemental
Agreement). The Supplemental Agreement will include the provisions of the
Purchase Agreement as modified to reflect the provisions of this Letter
Agreement.

10.2    Boeing and Customer will use their commercially reasonable efforts to
sign a Supplemental Agreement within thirty (30) business days following the
applicable Option Exercise Date.

 

FED-PA-03712-LA-1106156R4

Option Aircraft

   

SA-14

Page 3

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g877381g27a98.jpg]

 

11.

Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
foregoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect thereto, and as required
by law.

 

ACCEPTED AND AGREED TO this       Date:  

February 28, 2020

      FEDERAL EXPRESS CORPORATION       THE BOEING COMPANY By:  

/s/ Kevin A. Burkhart

    By:  

/s/ Steve Otto

Name:  

Kevin A. Burkhart

    Name:  

Steve Otto

Title:  

Vice President

    Title:  

Attorney-In-Fact

Attachments to Letter Agreement:

 

•  

Attachment 1: Option Aircraft Delivery, Description, Price and Advance Payments

 

•  

Attachment 2: Block D Option Aircraft Delivery, Description, Price and Advance
Payments

 

•  

Attachment 3: Production Cycle Option Schedule

 

•  

Attachment 4: Firm Aircraft and Option Aircraft Delivery Schedule by Customer
Fiscal Year

 

 

FED-PA-03712-LA-1106156R4

Option Aircraft

   

SA-14

Page 4

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g877381g27a98.jpg]   

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

 

FED-PA-03712-LA-2000793

Federal Express Corporation

3610 Hacks Cross

Memphis TN 38125

 

Subject:

SA-14 Rescheduled Aircraft Delivery Matters

 

Reference:

Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement. The information provided in this
Letter Agreement will be applicable to the two (2) firm Aircraft identified in
Table 1.2 to this Letter Agreement.

 

1.

SA-14 Rescheduled Aircraft.

1.1    For the avoidance of doubt, the two (2) firm Aircraft shown in Table 1.2
below (collectively, SA-14 Rescheduled Aircraft), shall be subject to letter
agreement FED-PA-03712-LA-1106154R3, Firm Aircraft and Option Aircraft Delivery
Matters.

Table 1.2:

 

Aircraft Block

   MSN      Table    Revised Delivery Month of Aircraft,
incorporated with SA-14.  

C

     66868      Table 1-B      [ *] 

F

     63134      Table 1-A2      [ *] 

 

2.

Additional Delivery Flexibility for the SA-14 Rescheduled Aircraft.

2.1    In addition to the delivery flexibility described in letter agreement
FED-PA-03712-LA-1106154R3, Firm Aircraft and Option Aircraft Delivery Matters,
Boeing and Customer further agree to the delivery flexibility for the two
(2) SA-14 Rescheduled Aircraft as set forth below.

2.2    Following notification from Customer to Boeing regarding [*] pursuant to
letter agreement FED-PA-3712-LA-2000391, [*], Boeing reserves the right to [*].

 

3.

Supplemental Agreement.

3.1    [*]

 

FED-PA-03712-LA-2000793

SA-14 Rescheduled Aircraft Delivery Matters

   

SA-14

Page 1

BOEING PROPRIETARY

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g877381g27a98.jpg]

 

3.2    Boeing and Customer agree that the revised Delivery Dates(s) of the SA-14
Rescheduled Aircraft will be reflected in Table 1-B or Table 1-A2, as
applicable, of the Purchase Agreement.

3.3    Boeing and Customer will use their commercially reasonable efforts to
sign a Supplemental Agreement within thirty (30) business days following the
applicable Option Exercise Date.

 

4.

Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
foregoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect thereto, and as required
by law.

 

ACCEPTED AND AGREED TO this       Date:  

February 28, 2020

      FEDERAL EXPRESS CORPORATION       THE BOEING COMPANY By:  

/s/ Kevin A. Burkhart

    By:  

/s/ Steve Otto

Name:  

Kevin A. Burkhart

    Name:  

Steve Otto

Title:  

Vice President

    Title:  

Attorney-In-Fact

Omitted Attachments

Certain attachments to this exhibit regarding delivery and pricing of certain
B767F aircraft manufactured by The Boeing Company for FedEx have been omitted
pursuant to Item 601(a)(5) of Regulation S-K because the information contained
therein is not material and is not otherwise publicly disclosed. FedEx will
furnish supplementally copies of these attachments to the Securities and
Exchange Commission or its staff upon request.

 

 

FED-PA-03712-LA-2000793

SA-14 Rescheduled Aircraft Delivery Matters

   

SA-14

Page 2

BOEING PROPRIETARY